Citation Nr: 0731615	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a depressive disorder, 
claimed as secondary to service-connected lumbar spine, knee, 
and shoulder conditions.


REPRESENTATION

Appellant represented by:	Rami Amaro, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1984 to October 
1989.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  In 
October 2004, the veteran testified at a Travel Board hearing 
at the RO before a Veterans Law Judge (VLJ) from the Board; a 
transcript of the hearing is of record.

On June 22, 2005, the Board issued a decision which denied 
the veteran's claim for service connection for a depressive 
disorder.  On October 17, 2005, the veteran's representative 
filed a Motion for Reconsideration of the June 2005 Board 
decision, which was denied on February 14, 2006.

The veteran then appealed the June 2005 Board decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  On March 
12, 2007, a Joint Motion for Remand was filed, requesting 
that the Board's June 2005 decision be vacated and the case 
remanded for readjudication consistent with the provisions in 
the Joint Motion.  On March 15, 2007, the CAVC issued an 
Order vacating the June 2005 Board decision and remanding the 
case to the Board for readjudication.  Copies of the Joint 
Motion and the CAVC's Order have been placed in the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Law Judge who conducted the October 2004 Travel 
Board hearing has retired.  On September 11, 2007, the 
veteran provided a completed Hearing Clarification Response 
Form, on which he indicated that he desires a video-
conference hearing before a VLJ sitting at the Board.  As a 
veteran is entitled to a hearing upon request, further 
development is warranted.  38 C.F.R. § 20.700 (2007).
Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing before a Veterans Law Judge, as 
the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).



